EXHIBIT 10(d)(2)

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of December 29, 2011 (the “Amendment Date”),
among IMPERIAL SUGAR COMPANY, a Texas corporation (“Parent”), IMPERIAL
DISTRIBUTING, INC., a Delaware corporation (“Imperial Distributing”),
IMPERIAL-SAVANNAH LP, a Delaware limited partnership (“Imperial Savannah”),
RAGUS HOLDINGS, INC., a Delaware corporation (“Ragus”) (each of Parent, Imperial
Distributing, Imperial Savannah and Ragus is, individually, a “Borrower” and
they are, collectively “Borrowers”), the additional Subsidiaries of Parent party
to this Amendment as Guarantors, the financial institutions party to this
Amendment as Lenders, BANK OF AMERICA, N.A., a national banking association, as
agent for Lenders (“Agent”), and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Lead Arranger and Book Manager.

R E C I T A L S:

A. Borrowers, Guarantors, Lenders and Agent are parties to that certain Second
Amended and Restated Loan and Security Agreement dated as of May 18, 2011 (as
the same may be amended, restated, modified, extended or renewed from time to
time, the “Credit Agreement”).

B. Borrowers, Guarantors, Lenders and Agent desire to amend the Credit Agreement
in certain respects as provided in this Amendment.

NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Credit Agreement.

SECTION 2. AMENDMENTS TO THE CREDIT AGREEMENT

Section 2.1 Addition of Defined Term “Alternate Trigger Period”. Section 1.1 of
the Credit Agreement is hereby amended to add thereto the term “Alternate
Trigger Period” (as a new defined term) and its definition, which term should be
inserted into Section 1.1 in alphabetical order and which term and its
definition shall read as follows:

Alternate Trigger Period: any period commencing on any date on or after
December 29, 2011 (and before April 15, 2012) if and when Availability for any
day is less than $20,000,000 or an Event of Default has occurred and is
continuing and ending on the date when no Event of Default has occurred and is
continuing and which is the earlier to occur of any date if and when the sum of
Availability plus the Availability Block for such day is greater than
$50,000,000 or April 15, 2012.

Section 2.2 Amendment to Definition of “Applicable Margin”. The definition of
the term “Applicable Margin” is hereby amended and restated to read in its
entirety as follows:



--------------------------------------------------------------------------------

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Average Availability for the last calendar month:

 

Level

    

Average Availability

     Base Rate
Revolver Loans      LIBOR Revolver
Loans        I      > $90,000,000      1.25%      2.50%      II      >
$70,000,000 and < $90,000,000      1.50%      2.75%      III      > $40,000,000
and < $70,000,000      1.75%      3.00%      IV      < $40,000,000      2.00%
     3.25%     

Notwithstanding the foregoing, from December 29, 2011, through December 31,
2011, margins shall be determined as if Level IV were applicable. Thereafter,
the margins shall be subject to increase or decrease upon receipt by Agent
pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last calendar month, which change shall be
effective on the first day of the calendar month following receipt. If, by the
first day of a month, any financial statement or Compliance Certificate due in
the preceding month has not been received, then, at the option of Agent or
Required Lenders, the margins shall be determined as if Level IV were
applicable, from such day until the first day of the calendar month following
actual receipt. Notwithstanding anything to the contrary set forth in the table
above, at all times after December 31, 2011, and from and after the initial date
(if any) when (a) no Event of Default has occurred and is continuing and (b) the
sum of Availability plus the Availability Block for any day is greater than
$50,000,000, each of the percentages under the headings “Base Rate Revolver
Loans” and “LIBOR Revolver Loans” set forth in the table above shall be reduced
by 0.25%.

Section 2.3 Addition of Defined Term “Availability Block”. Section 1.1 of the
Credit Agreement is hereby amended to add thereto the term “Availability Block”
(as a new defined term) and its definition, which term shall be inserted into
Section 1.1 in alphabetical order and which term and its definition shall read
as follows:

Availability Block: the following amount, as applicable: (a) at any time other
than during any Alternate Trigger Period, zero, and (b) at any time during any
Alternate Trigger Period, $10,000,000.

Section 2.4 Amendment to Definition of “Availability Reserve”. The definition of
the term “Availability Reserve” is hereby amended and restated to read in its
entirety as follows:

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the Dilution Reserve; (f) the aggregate amount of
liabilities secured by Liens upon Collateral included in the Borrowing Base that
are senior to Agent’s Liens (but imposition of any such reserve shall not waive
an Event of Default arising therefrom); (g) the Availability Block; and (h) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Credit Judgment may elect to impose from time to time (including, without
limitation, reserves for Grower Liens and trusts created under PACA, and
reserves for warehousemen’s or bailee’s charges) (provided that such reserves,
as they relate to the Accounts Formula Amount and Inventory Formula Amount
components of the Borrowing Base only, shall be established in a manner
generally consistent with



--------------------------------------------------------------------------------

Agent’s customary credit policies for asset-based credit facilities predicated
upon Accounts and Inventory).

Section 2.5 Amendment to Definition of “Borrowing Base”. The definition of the
term “Borrowing Base” is hereby amended and restated to read in its entirety as
follows:

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve, minus
the Availability Block; or (b) the sum of the Accounts Formula Amount, plus the
Inventory Formula Amount, plus the Fixed Asset Formula Amount, minus the
Availability Reserve.

Section 2.6 Amendment to Definition of “Dominion Event”. The definition of the
term “Dominion Event” is hereby amended and restated to read in its entirety as
follows:

Dominion Event: an occurrence or event which initiates (whether before, on or
after the Closing Date) the commencement of a Trigger Period; provided, however,
that Borrowers acknowledge and agree that a Dominion Event has occurred and
exists as of the Closing Date and shall continue unless and until a Dominion
Termination Event has occurred after the Closing Date.

Section 2.7 Amendment to definition of “Excluded Assets”. The definition of the
term “Excluded Assets” is hereby amended and restated to read in its entirety as
follows:

Excluded Assets: subject to the proviso below, (a) the Gramercy Assets, (b) the
Gramercy Agreements, (c) any lease, license, contract, property right or
agreement to which any Obligor is a party or any of its rights or interests
thereunder if and only for so long as the grant of a security interest hereunder
shall constitute or result in a breach, termination or default under any such
lease, license, contract, property right or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any other
Applicable Law or principles of equity), provided, however, that such security
interest shall attach immediately to any portion of such lease, license,
contract, property right or agreement that does not result in any of the
consequences specified above, (d) any Equity Interests in any Joint Venture
other than Wholesome Sweeteners, Incorporated, (e) Excluded Accounts,
(f) Foreign Inventory, and (g) any Property subject to a Lien permitted by
Section 10.2.2(b), (g) or (n); provided, however, that “Excluded Assets” shall
not include any Accounts, Equipment or Inventory (other than Foreign Inventory)
of any Borrower. For the avoidance of doubt, none of the Equity Interests in
Wholesome Sweeteners, Incorporated shall constitute “Excluded Assets”.

Section 2.8 Amendment to Definition of “Fixed Asset Formula Amount”. The
definition of the term “Fixed Asset Formula Amount” is hereby amended and
restated to read in its entirety as follows:

Fixed Asset Formula Amount: subject to the proviso below, the sum of (a) 85% of
the NOLV Percentage of the value of Borrowers’ Eligible Equipment determined
from the most recent appraisal performed by an appraiser and on terms
satisfactory to Agent plus (b) 50% of the fair market value of the Borrowers’
Eligible Real Estate determined from the most recent appraisal performed by an
appraiser and on terms satisfactory to Agent; provided, however, that in no
event shall the Fixed Asset Formula Amount at any time exceed the Maximum Fixed
Asset Formula Amount at such time. For purposes of this definition, but subject
to the further proviso below, the “Maximum Fixed Asset Formula



--------------------------------------------------------------------------------

Amount” shall mean $40,000,000; provided, however, that (i) such amount shall be
automatically and permanently reduced on a cumulative basis from time to time
after the Closing Date (A) on July 1, 2011, in the amount of $700,000, (B) on
the first day of each calendar quarter, commencing October 1, 2011, and
continuing thereafter through the Revolver Termination Date, each of which
reductions shall be in the amount of $1,428,000, (C) concurrently with each
consummation of any Asset Disposition of Eligible Equipment or Eligible Real
Estate, except to the extent that the Net Proceeds thereof are reinvested in
similar replacement assets of equal or greater value used in the Ordinary Course
of Business within 90 days after the date of such Asset Disposition, to the
extent that the Fixed Asset Formula Amount attributable to such Eligible
Equipment and/or Eligible Real Estate sold or otherwise disposed of exceeds
$500,000 per Fiscal Year, by an amount equal to the Net Proceeds thereof,
(D) concurrently with each (if any) voluntary reduction of the Revolver
Commitments in accordance with Section 2.1.4(a), by an amount equal to 28.6% of
the total amount by which the Revolver Commitments are reduced, and (E) on the
earlier to occur of the Reduction Date or April 15, 2012, by the amount of
$15,000,000, and (ii) the “Maximum Fixed Asset Formula Amount” as of any date on
or after July 1, 2011, shall mean the remainder of $40,000,000 minus the
cumulative amount of all such reductions as of such date. For the avoidance of
doubt, nothing contained in clause (i)(C) above shall be construed as permitting
any particular Asset Disposition, and reference is hereby made to Section 10.2.6
for purposes of determining the Asset Dispositions that are permitted under this
Agreement.

Section 2.9 Addition of Defined Term “Reduction Date”. Section 1.1 of the Credit
Agreement is hereby amended to add thereto the term “Reduction Date” (as a new
defined term) and its definition, which term should be inserted into Section 1.1
in alphabetical order and which term and its definition shall read as follows:

Reduction Date: means as such term is defined on First Amendment Schedule A
attached hereto and incorporated herein by reference.

Section 2.10 Amendment to Definition of “Trigger Period”. The definition of the
term “Trigger Period” is hereby amended and restated to read in its entirety as
follows:

Trigger Period: the period (a) except as provided in clause (b) and clause
(c) below, (i) commencing on the initial day that an Event of Default occurs or
that Availability is less than $25,000,000 at any time, and (ii) continuing
until, for each day during any period of three consecutive calendar months, no
Event of Default has existed and Availability has been greater than $40,000,000
at all times, (b) for purposes of Section 10.3.1 only, (i) commencing on (A) the
earlier to occur of the initial date when the sum of Availability plus the
Availability Block for any day is greater than $50,000,000 or April 15, 2012,
and (B) when an Event of Default occurs or when Availability is less than
$20,000,000 at any time or is less than $25,000,000 for a period of any five
(5) consecutive Business Days (for the avoidance of doubt, each of clause
(A) and (B) preceding must occur as a condition to the occurrence of the
commencement date for purposes of this clause (b)(i)), and (ii) continuing
until, for each day during any period of three consecutive calendar months, no
Event of Default has existed and Availability has been greater than $30,000,000
at all times, or (c) for purposes of Section 10.3.2 only, any Alternate Trigger
Period.

Section 2.11 Amendment to Section 7.1. Clause (i) of Section 7.1 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:



--------------------------------------------------------------------------------

(i) All Investment Property, and all Equity Interests (and including, without
limitation and for the avoidance of doubt, all Equity Interests issued by
Wholesome Sweeteners, Incorporated);

Section 2.12 Amendment to Section 8.1. The first sentence of Section 8.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

By the 20th day of each month, Borrower Agent shall deliver to Agent (and Agent
shall promptly deliver same to Lenders) a Borrowing Base Certificate prepared as
of the close of business of the previous month; provided, however, that from and
after December 29, 2011 and continuing thereafter unless and until (a) the
earlier to occur of the Reduction Date or April 15, 2012, and (b) when no Event
of Default has occurred and is continuing (for the avoidance of doubt, each of
clause (a) and clause (b) preceding must occur as a condition to this proviso no
longer applying), on or before the third Business Day of each week, Borrower
Agent shall deliver to Agent (and Agent shall promptly deliver same to Lenders)
a Borrowing Base Certificate prepared as of the close of business of the last
Business Day of the preceding week; provided, further, however, that if at any
time Availability is $25,000,000 or less or, unless Agent otherwise agrees, if a
Default then exists, Borrower Agent shall during such period deliver to Agent
Borrowing Base Certificates on a weekly basis on or before the third Business
Day of each week for the last Business Day of the preceding week; provided,
further, however, that, if Average Availability thereafter exceeds $25,000,000
for three consecutive calendar months, Borrower Agent’s obligation to deliver
Borrowing Base Certificates to Agent shall revert to monthly reporting as
provided above (subject, again, to reinstatement of weekly reporting as stated
in the proviso above) (any such period being referred to as a “Weekly Reporting
Period”).

Section 2.13 Amendment to Section 8.3.1. The first sentence of Section 8.3.1 of
the Credit Agreement is herby amended and restated to read in its entirety as
follows:

Each Obligor shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and Borrower Agent shall
submit to Agent inventory and reconciliation reports, in form satisfactory to
Agent, on or before the 20th day of each month; provided, however, that, from
and after December 29, 2011 and continuing thereafter unless and until (a) the
earlier to occur of the Reduction Date or April 15, 2012, and (b) when no Event
of Default has occurred and is continuing (for the avoidance of doubt, each of
clause (a) and clause (b) preceding must occur as a condition to this proviso no
longer applying), Borrower Agent shall submit to Agent inventory and
reconciliation reports, in form satisfactory to Agent, on or before the third
Business Day of each second and fourth week of each month (determined as if the
first week of such month is any whole or partial week which ends during such
month).

Section 2.14 Amendment to Section 8.3.3. Section 8.3.3 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

8.3.3 Acquisition, Sale and Maintenance. No Borrower shall acquire or accept any
Inventory on consignment or approval (unless such consignment or approval is
consented to in writing by Required Lenders and complies with all conditions to
any such consent), and shall take all steps to assure that all Inventory is
produced in the U.S. in accordance with Applicable Law, including the FLSA. In
addition to the reports required by Section 8.3.1, Borrower Agent shall submit
to Agent reports relating to any Inventory acquired or accepted on consignment
or approval and reconciliation reports, including



--------------------------------------------------------------------------------

reports showing all accounts payable due to consignors, in form and substance
satisfactory to Agent, on or before the third Business Day of each week for the
last Business Day of the preceding week. No Borrower shall sell any Inventory on
consignment or approval or any other basis under which the customer may return
or require a Borrower to repurchase such Inventory. Borrowers shall use, store
and maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all Applicable Law,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located.

Section 2.15 Amendment to Section 10.1.2. Clause (i) of Section 10.1.2(m) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

(i) within 30 days after the end of each calendar month, or more frequently if
requested by Agent during a Default or an Event of Default and upon 3 Business
Days’ notice from Agent, (A) a schedule of each Borrower’s accounts receivable
created since the last such schedule which (in the case of the last such
schedule delivered for any month) shall be reconciled to the Borrowing Base
Certificate and such Borrower’s general ledger as of such last day of the
immediately preceding month, provided, however, that from and after December 29,
2011 and continuing thereafter unless and until (a) the earlier to occur of the
Reduction Date or April 15, 2012, and (b) when no Event of Default has occurred
and is continuing (for the avoidance of doubt, each of clause (a) and clause
(b) preceding must occur as a condition to this proviso no longer applying),
such roll forward accounts receivable schedule shall be delivered on or before
the third Business Day of each week for the last Business Day of the preceding
week, (B) if requested by Agent, information indicating, in the aggregate, the
estimated amounts owing to any Farm Products Seller, (C) a schedule of Inventory
which (in the case of the last such schedule delivered for any month) shall be
reconciled to the Borrowing Base Certificate and the general ledger as of the
end of the immediately preceding month itemizing and describing the components
and quantity of all Inventory, the cost thereof, and the location thereof,
provided, however, that, during any Alternate Trigger Period, such schedule
shall be delivered on or before the third Business Day of each second and fourth
week of each month (determined as if the first week of such month is any whole
or partial week which ends during such month) for the last Business Day of the
preceding week, and (D) information regarding any change in the owner or lessor
of any leased premises, warehouses, processors, or other third parties from time
to time in possession of any Collateral, and information regarding any change in
any location where any Collateral is located, together with the address of the
new location, the name, telephone number, and other appropriate contact
information of the appropriate sales representative, agent, contractor, or other
Person at such location, a description of the nature of the contractual
arrangement at such location, and the cost of the Inventory and the net book
value of Equipment and Real Estate at such location (which shall include, as
necessary, an updated Schedule 8.6.1);

Section 2.16 Amendment to Section 10.2.4. Section 10.2.4 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

10.2.4 Distributions; Upstream Payments. Declare or make any Distributions,
except (subject to the last sentence of this Section 10.2.4) (a) Upstream
Payments, (b) of the Rights, (c) by Parent to redeem all issued and outstanding
Rights for an aggregate consideration not to exceed $500,000 during the term of
this Agreement, and (d) consisting of the issuance of common or preferred stock
of Parent in accordance with the Shareholders Rights Plan (as



--------------------------------------------------------------------------------

opposed to the making or payment of any Distribution on or with respect to such
stock issued or to be issued); or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or under
Restrictive Agreements permitted by Section 10.2.14. Notwithstanding the
foregoing (but subject to the last sentence of this Section 10.2.4), Parent may
declare and pay cash dividends on its Equity Interests, and may repurchase any
of its Equity Interests, if (but only if), immediately prior thereto and
immediately after giving effect thereto, (i) no Default or Event of Default
exists or would result therefrom, and (ii) Availability after giving effect
thereto would exceed $30,000,000; provided, however, Parent may declare and pay
cash dividends on its Equity Interests in an aggregate amount not to exceed
$2,000,000 during any Fiscal Year if (but only if), immediately prior thereto
and immediately after giving effect thereto, no Default or Event of Default
exists or would result therefrom. Notwithstanding the foregoing (but subject to
the last sentence of this Section 10.2.4), the preceding provisions of this
Section shall not prohibit (A) the payment of any dividend by Parent within 60
days after the date of the declaration of such dividend if, at such date of
declaration, the dividend so declared would have complied with the requirements
of this Agreement if paid on the date of declaration thereof, or (B) so long as
no Default or Event of Default has occurred and is continuing or would result
therefrom, (1) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of any Obligor held by any current or former
officer, director or employee of any Obligor pursuant to any restricted stock
agreements, restricted stock unit agreements, equity subscription agreement,
stock option agreement, shareholders’ agreement or similar plan or agreement, or
(2) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options; provided that the aggregate amount paid
under the foregoing clauses (1) and (2) may not exceed $3,000,000 during any
twelve-month period. Notwithstanding anything to the contrary contained in this
Section 10.2.4, each Obligor shall not, and shall not permit any Subsidiary to,
declare or make any Distributions, other than Upstream Payments, at any time
during any Alternate Trigger Period.

Section 2.17 Amendment to Section 10.3.1. Section 10.3.1 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

10.3.1 Minimum EBITDA. Maintain, as of the last day of each Fiscal Quarter
ending immediately prior to the commencement date any Trigger Period or ending
during any Trigger Period, EBITDA at least equal to $20,000,000 for each period
of four Fiscal Quarters ending immediately prior to such commencement date of
any Trigger Period or ending during any Trigger Period.

Section 2.18 Addition of New Section 10.3.2. A new Section 10.3.2 is hereby
added to the Credit Agreement immediately succeeding Section 10.3.1 thereof,
which new Section 10.3.2 shall read in its entirety as follows:

10.3.2 Minimum EBITDA during Availability Block. Maintain, as of the last day of
each month ending during any Trigger Period, EBITDA at least equal to the
applicable amount set forth in the table attached hereto as First Amendment
Schedule B and incorporated herein by reference for each period set forth in
such table ending on such date during any Trigger Period.

Section 2.19 [Intentionally omitted.]



--------------------------------------------------------------------------------

Section 2.20 Amendment to Section 11.1(g). Section 11.1(g) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $5,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer) and the same shall
remain unsatisfied, unvacated or unstayed pending appeal for a period of 30 days
after the entry thereof;

Section 2.21 Amendment to Sections 12.2.1 and 14.1.4. Each of Section 12.2.1 and
Section 14.1.4 of the Credit Agreement is hereby amended by deleting the phrase
“Permitted Asset Disposition” and inserting in lieu thereof the phrase “an Asset
Disposition permitted by Section 10.2.6”.

Section 2.22 Amendment to Section 14.1.1(d). Section 14.1.1(d) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.6,
7.1 (except to add Collateral) or 14.1.1; (ii) amend the definition of Borrowing
Base (or any defined term used in such definition), Pro Rata or Required
Lenders; (iii) increase any advance rate or decrease the Availability Block;
(iv) release Collateral with a book value greater than $5,000,000 during any
calendar year, except as currently contemplated by the Loan Documents; or
(v) release any Obligor from liability for any Obligations, if such Obligor is
Solvent at the time of the release;

Section 2.23 Addition of First Amendment Schedule A and First Amendment Schedule
B. Each of a new First Amendment Schedule A and a new First Amendment Schedule B
is hereby added to the Credit Agreement immediately following the existing
Schedules thereto, which First Amendment Schedule A and First Amendment Schedule
B shall read in its entirety as set forth on First Amendment Schedule A and
First Amendment Schedule B, respectively, attached hereto.

SECTION 3. CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent (except if and
to the extent that any of such conditions precedent is waived in writing by
Agent and Required Lenders):

(a) Agent shall have received all of the following, each in form and substance
and otherwise reasonably satisfactory to Agent:

(i) Amendment. This Amendment duly executed by all parties hereto;

(ii) Fees and Expenses. Payment of all fees and expenses payable by Borrowers or
the other Loan Parties (as applicable) which are due or payable on or before the
Amendment Date, including, without limitation, all fees and expenses payable by
Borrowers to Agent pursuant to Section 4.11 and Section 4.12 of this Amendment;
and

(iii) Resolutions. Certified resolutions of the board of directors, members,
managers, partners or similar governing body of each Loan Party which authorize
the execution, delivery and performance of this Amendment and the other



--------------------------------------------------------------------------------

agreements, documents and instruments referred to herein to which such Loan
Party is a party.

(b) All representations and warranties of any Loan Party contained in the Credit
Agreement or any other Loan Document (after giving effect to this Amendment)
shall be true and correct as of the date hereof as if made again on and as of
the date hereof (except to the extent that such representations and warranties
were expressly, in the Loan Documents, made only in reference to a specific
date).

(c) No Default or Event of Default shall have occurred and be continuing (after
giving effect to this Amendment).

SECTION 4. MISCELLANEOUS

Section 4.1 Representations and Warranties. Each of Obligors represents and
warrants to Agent and Lenders that (a) all representations and warranties
relating to such Obligor contained in the Credit Agreement or any other Loan
Document (after giving effect to this Amendment) are true and correct as of the
date hereof as if made again on and as of the date hereof (except to the extent
that such representations and warranties were expressly, in the Loan Documents,
made only in reference to another specific date, in which case they are true and
correct as of such specific date), (b) no Default or Event of Default has
occurred and is continuing (after giving effect to this Amendment), (c) such
Obligor has all requisite power and authority to execute and deliver this
Amendment, and (d) the execution and delivery of this Amendment by such Obligor
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not violate or result in any breach or
contravention of any material agreement to which such Obligor or its Property is
a party or subject, any Organic Document of such Obligor or any Applicable Law.
In addition, and without limiting the generality of the foregoing, each of
Obligors represents and warrants to Agent and Lenders that (i) it is, as of the
Amendment Date, validly existing and in good standing under the laws of its
jurisdiction of organization and (ii) each of its Organic Documents certify to
Agent on May 18, 2011, remains in full force and effect without any amendment,
supplement or other modification thereof or thereto.

Section 4.2 Ratifications. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Obligors, Lenders and Agent agree that the Credit Agreement and other
Loan Documents shall continue to be legal, valid, binding and enforceable in
accordance with their terms except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity, regardless of
whether considered in a proceeding in equity or at law. Without limiting the
generality of the foregoing, (a) each Obligor hereby agrees that the Liens
granted by it to secure the Obligations shall and do continue and remain in full
force and effect to secure the payment and performance of the Obligations and
(b) each Guarantor hereby consents and agrees to all terms and provisions of
this Amendment and hereby agrees that the Guaranty executed by it shall and does
continue and remain in full force and effect to guarantee the payment and
performance of the Obligations.

Section 4.3 Reference to Credit Agreement, etc. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Credit Agreement as amended hereby, is
hereby amended so that any reference in such Loan Document to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a Loan Document.



--------------------------------------------------------------------------------

Section 4.4 Effect of Amendment. Each Obligor hereby agrees that this Amendment
shall not limit or diminish the obligations of any Borrower or other Obligor
under the Credit Agreement or any other Loan Document, and reaffirms its
obligations under the Credit Agreement and each of the other Loan Documents.

Section 4.5 Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 4.6 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANOTHER LAW
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

Section 4.7 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Obligors, Lenders and Agent and their respective
successors and permitted assigns, except that none of Obligors may assign or
transfer any of its rights or delegate any of its duties or obligations
hereunder without the prior written consent of Agent and Required Lenders.

Section 4.8 Counterparts; Electronic Signatures. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Executed counterparts of a signature page to
this Amendment may be delivered by facsimile or electronic messaging system, and
if so delivered shall have the same force and effect as manually signed
originals for all purposes.

Section 4.9 Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 4.10 Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND ALL
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN OR AMONG THE PARTIES
HERETO AND THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO OR THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES HERETO OR
THERETO.

Section 4.11 Costs and Expenses. Borrowers agree to pay all reasonable out of
pocket costs and expenses of Agent and each Co-Collateral Agent in connection
with the preparation, execution and delivery of this Amendment, including
without limitation the reasonable fees and expenses of counsel.

Section 4.12 Amendment Fee. Borrowers agree to pay to Agent, on the Amendment
Date and for distribution pro-rata among Lenders based upon their respective
Revolver Commitments, an amendment fee in the amount of $200,000.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS: IMPERIAL SUGAR COMPANY By:   /s/ H. P Mechler Name:   H. P Mechler
Title:   Senior Vice President IMPERIAL DISTRIBUTING, INC. By:   /s/ H. P
Mechler Name:   H. P Mechler Title:   Vice President IMPERIAL-SAVANNAH LP By:  
Savannah Molasses & Specialties Company Title:   General Partner By:   /s/ H. P
Mechler Name:   H. P Mechler Title:   Vice President RAGUS HOLDINGS, INC. By:  
/s/ H. P Mechler Name:   H. P Mechler Title:   Vice President GUARANTORS:
BIOMASS CORPORATION By:   /s/ H. P Mechler Name:   H. P Mechler Title:   Vice
President



--------------------------------------------------------------------------------

DIXIE CRYSTALS FOODSERVICE, INC. By:   /s/ H. P Mechler Name:   H. P Mechler
Title:   Vice President ICUBE, INC. By:   /s/ H. P Mechler Name:   H. P Mechler
Title:   Vice President IMPERIAL HOLLY CORPORATION By:   /s/ H. P Mechler Name:
  H. P Mechler Title:   Vice President IMPERIAL SWEETENER DISTRIBUTORS, INC. By:
  /s/ H. P Mechler Name:   H. P Mechler Title:   Vice President MENU MAGIC
FOODS, INC. By:   /s/ H. P Mechler Name:   H. P Mechler Title:   Vice President
SAVANNAH FOODS INDUSTRIAL, INC. By:   /s/ H. P Mechler Name:   H. P Mechler
Title:   Vice President



--------------------------------------------------------------------------------

SAVANNAH FOODS & INDUSTRIES, INC. By:   /s/ H. P Mechler Name:   H. P Mechler
Title:   Vice President SAVANNAH INVESTMENT COMPANY By:   /s/ H. P Mechler Name:
  H. P Mechler Title:   Vice President SAVANNAH MOLASSES & SPECIALTIES COMPANY
By:   /s/ H. P Mechler Name:   H. P Mechler Title:   Vice President SAVANNAH
SUGAR REFINING CORPORATION By:   /s/ H. P Mechler Name:   H. P Mechler Title:  
Vice President



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and a Lender By:   /s/
Stephen J. King Name:   Stephen J. King Title:   Senior Vice President
GENERAL ELECTRIC CAPITAL CORPORATION By:   /s/ Pamela Eskra Name:   Pamela Eskra
Title:   Duly Authorized Signatory